Citation Nr: 1707439	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a neurological condition of the legs, to include peripheral neuropathy and restless leg syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1957 to August 1967 with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction is retained by the RO in Seattle, Washington.

In September 2016, the Veteran and his spouse testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Veteran's previous medical record notations of restless leg disorder, periodic limb movement during sleep disorder and potential peripheral neuropathy, the Board has expanded the claim to include any neurological disorder of the legs.  This will provide the most favorable review of the Veteran's claim in keeping with the holding in Clemons.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The "indication" of element (3) "is a low threshold."  Id. at 83.

The Vetera testified that he has persistent symptoms of "jumpy" legs and leg pain, and he has been previously diagnosed as having restless leg syndrome, periodic limb movement during sleep disorder, and potential peripheral neuropathy.  His service treatment records (STRs) reference "tingling and itching of feet" as a foot problem during an in-service exam.  See May 1963 STR examination.  He also stated that his symptoms began within six months of service and did not occur prior to service, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Veteran reported to his medical providers that his symptoms have occurred since service.  See January 2014 Medical records; January 2015 Medical records.  The Veteran's account is corroborated by the testimony of his spouse for an approximately forty year time period.  The in service tingling and reported continuous expression of symptoms since service satisfies the "low threshold" of McLendon.  The first three McLendon factors have been met.  

There is also insufficient competent medical evidence to decide the claim.  The Veteran's medical records attribute the symptoms to one or more of restless leg syndrome, periodic limb movement during sleep disorder, and potential peripheral neuropathy.  There has been no medical consideration of the Veteran's in-service examination result and any potential connection to his current diagnosis.  "[T]he degree of [the Veteran's] injury and whether any disabilities resulted therefrom are medical assessments that the Board is not competent to render in the first instance."  McLendon, 20 Vet. App. at 85 (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1998)).  All four McLendon elements have been met, and a remand for a VA examination is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding relevant VA treatment records dated since September 2015 and associate all obtained records with the claims file.

2.  After completing the above development to the extent possible, schedule an appropriate VA examination to address the nature and etiology of the Veteran's neurological condition of the legs.  The claims folder, including a copy of this remand, should be provided to the examiner for review of the pertinent documents.  Any additional studies should be performed.  After the foregoing has been completed, the examiner should provide an opinion on the following:

(a)  Diagnose any neurological disability of the legs that presently exists or has existed during the pendency of the Veteran's claim (since May 2010).  Include in this determination whether the Veteran has restless leg syndrome, periodic leg movement during sleep disorder, peripheral neuropathy, some other condition, or no condition.  

(b) Is it at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed disability of the legs (1) had its onset during active service, (2) is related to any in-service disease, event, or injury, to include the Veteran's reported "tingling and itching of feet" and Agent Orange exposure during service, (3) manifested within one year of the Veteran's last exposure to Agent Orange in Vietnam, or (4) manifested within one year of the Veteran's active duty?

In rendering the requested opinions, the examiner should specifically consider the (1) Veteran's contentions and testimony at the September 2016 hearing including that he first started experiencing leg jerks and pain about six months out of service; (2) the Veteran's spouse's testimony at the September 2016 hearing including that the Veteran's legs jerked for at least the past 40 years; (3) the Veteran's medical records; and (4) the Veteran's STRs including the May 1963 examination.  Consideration must also be given to the Veteran's other statements of experiencing "jumpy" legs and pain since service.

Rationale for all requested opinions shall be provided.  Rationale may include (1) any characteristics or symptom history that makes service connection more or less likely; (2) symptoms or factors not present that would make service connection more or less likely and (3) discussion and application of medical literature or studies to the Veteran's facts.  

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time to respond.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




